       Case 2:20-cr-00049-JAM Document 46 Filed 07/28/20 Page 1 of 1


 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   JEROME PRICE, SBN # 282400
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     AKIEAM HARRIS
 7
 8                            IN THE UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                 )   Case No. 2:20-cr-00049-JAM
                                               )
12                     Plaintiff,              )   ORDER AUTHORIZING PROBATION TO
                                               )   DISCLOSE RECORDS TO DEFENDANT
13   vs.                                       )
                                               )
14   AKIEAM HARRIS,                            )   Judge: Hon. John A. Mendez
                                               )
15                    Defendant.               )
                                               )
16                                             )

17          The Court has received and considered Defendant’s motion for disclosure of probation
18   records pertaining to his presentence investigation and report. (ECF No. 44). The Court hereby
19   GRANTS Defendant’s motion and authorizes probation to disclose the following records to his
20   attorney:
21               1. Child Protective Services (CPS) records;
22               2. Sacramento County Probation Department records, including juvenile documents;
23                  and
24               3. Clarinda Academy records
25
     IT IS SO ORDERED.
26
27   Dated: July 28, 2020                          /s/ John A. Mendez____________
                                                   HON. JOHN A. MENDEZ
28                                                 United States District Court Judge
                                                     -1-
